
	

115 HR 3608 RH: Endangered Species Transparency and Reasonableness Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 815
		115th CONGRESS2d Session
		H. R. 3608
		[Report No. 115–1048]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. McClintock (for himself, Mr. Huizenga, Mr. LaMalfa, Mr. Jones, Mr. Gianforte, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 27, 2018Additional sponsors: Mr. Banks of Indiana, Mr. Gohmert, Mr. Estes of Kansas, Mr. Luetkemeyer, Mr. Marshall, Mr. Mullin, Mr. Pearce, Mr. Stewart, Mr. Norman, Ms. Jenkins of Kansas, Mr. Biggs, Mr. Perry, Mr. Rokita, Mr. Mooney of West Virginia, Mr. Thompson of Pennsylvania, Miss González-Colón of Puerto Rico, and Mr. Hunter
			November 27, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Endangered Species Act of 1973 to require publication on the Internet of the basis for
			 determinations that species are endangered species or threatened species,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Endangered Species Transparency and Reasonableness Act. 2.Requirement to publish on the internet the basis for listingsSection 4(b) of the Endangered Species Act (16 U.S.C. 1533(b)) is amended by adding at the end the following:
			
 (9)The Secretary shall make publicly available on the Internet the best scientific and commercial data available that are the basis for each regulation, including each proposed regulation, promulgated under subsection (a)(1), except that, at the request of a Governor, State agency, or legislature of a State, the Secretary shall not make available under this paragraph information regarding which the State has determined public disclosure is prohibited by a law or regulation of that State, including any law or regulation requiring the protection of personal information; and except that within 30 days after the date of the enactment of this paragraph, the Secretary shall execute an agreement with the Secretary of Defense that prevents the disclosure of classified information pertaining to Department of Defense personnel, facilities, lands, or waters..
		3.Decisional transparency and use of State, tribal, and local information
 (a)Requiring decisional transparency with affected StatesSection 6(a) of the Endangered Species Act of 1973 (16 U.S.C. 1535(a)) is amended— (1)by inserting (1) before the first sentence; and
 (2)by striking Such cooperation shall include and inserting the following:  (2)Such cooperation shall include—
 (A)before making a determination under section 4(a), providing to States affected by such determination all data that is the basis of the determination; and
							(B).
				(b)Ensuring use of State, tribal, and local information
 (1)In generalSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— (A)by redesignating paragraphs (2) through (21) as paragraphs (3) through (22), respectively; and
 (B)by inserting after paragraph (1) the following:  (2)The term best scientific and commercial data available includes all such data submitted by a State, tribal, or county government..
 (2)Conforming amendmentSection 7(n) of such Act (16 U.S.C. 1536(n)) is amended by striking section 3(13) and inserting section 3(14). 4.Disclosure of expenditures under Endangered Species Act of 1973 (a)Requirement To discloseSection 13 of the Endangered Species Act of 1973 (87 Stat. 902; relating to conforming amendments which have executed) is amended to read as follows:
				
					13.Disclosure of expenditures
 (a)RequirementThe Secretary of the Interior, in consultation with the Secretary of Commerce, shall— (1)not later than 90 days after the end of each fiscal year, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an annual report detailing Federal Government expenditures for covered suits during the preceding fiscal year (including the information described in subsection (b)); and
 (2)make publicly available through the Internet a searchable database of the information described in subsection (b).
 (b)Included informationThe report shall include— (1)the case name and number of each covered suit, and a hyperlink to the record or decision for each covered suit (if available);
 (2)a description of the claims in each covered suit; (3)the name of each covered agency whose actions gave rise to a claim in a covered suit;
 (4)funds expended by each covered agency (disaggregated by agency account) to receive and respond to notices referred to in section 11(g)(2) or to prepare for litigation of, litigate, negotiate a settlement agreement or consent decree in, or provide material, technical, or other assistance in relation to, a covered suit;
 (5)the number of full-time equivalent employees that participated in the activities described in paragraph (4);
 (6)attorneys fees and other expenses (disaggregated by agency account) awarded in covered suits, including any consent decrees or settlement agreements (regardless of whether a decree or settlement agreement is sealed or otherwise subject to nondisclosure provisions), including the bases for such awards; and
 (7)any Federal funding used by a person or a governmental or nongovernmental entity in bringing a claim in a covered suit.
 (c)Requirement To provide informationThe head of each covered agency shall provide to the Secretary in a timely manner all information requested by the Secretary to comply with the requirements of this section.
 (d)Limitation on disclosureNotwithstanding any other provision of this section, this section shall not affect any restriction in a consent decree or settlement agreement on the disclosure of information that is not described in subsection (b).
						(e)Definitions
 (1)Covered agencyThe term covered agency means any agency of the Department of the Interior, the Forest Service, the National Marine Fisheries Service, the Bonneville Power Administration, the Western Area Power Administration, the Southwestern Power Administration, or the Southeastern Power Administration.
 (2)Covered suitThe term covered suit means any civil action containing a claim against the Federal Government, in which the claim arises under this Act and is based on the action of a covered agency..
 (b)Clerical amendmentThe table of contents in the first section of such Act is amended by striking the item relating to such section and inserting the following:
				
					
						Sec. 13. Disclosure of expenditures..
 (c)Prior amendments not affectedThis section shall not be construed to affect the amendments made by section 13 of such Act, as in effect before the enactment of this Act.
 5.Award of litigation costs to prevailing parties in accordance with existing lawSection 11(g)(4) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)(4)) is amended by striking to any and all that follows through the end of the sentence and inserting to any prevailing party in accordance with section 2412 of title 28, United States Code..
		
	
		November 27, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
